Citation Nr: 0948172	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-05 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been presented to 
reopen the issue of whether the character of the appellant's 
discharge from service constitutes a bar to payment of VA 
benefits, and if so whether it remains a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and a friend




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The appellant had active military service from October 1968 
to November 1973.  The appellant was discharged from service 
under other than honorable conditions.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision.


FINDINGS OF FACT

1.  In a 1974 administrative decision, the RO concluded that 
the character of the appellant's service was dishonorable in 
view of his in-service willful and persistent misconduct.  
The appellant did not appeal.

2.  Evidence obtained since the time of the October 1974 
administrative decision raises a reasonable possibility of 
finding that the appellant's misconduct was not willful and 
persistent.  

3.  The appellant was absent without leave (AWOL) in excess 
of 1500 days, before being returned to military control in 
1973, and was discharged in November 1973.  

4.  The evidence shows the appellant accepted an undesirable 
discharge to escape trial by general court martial.  

5.  The evidence does not demonstrate that the appellant was 
insane at the time his AWOL period commenced.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
issue of whether the character of the appellant's discharge 
from service constitutes a bar to payment of VA benefits is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).

2.  The appellant's character of discharge is a bar to VA 
benefits.  38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 3.354 
(2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In July 1974, VA determined that the appellant's other than 
honorable discharge was issued under dishonorable conditions.  
The RO concluded that the appellant's repeated absence from 
his unit without authorized leave constituted willful and 
persistent misconduct.  The appellant did not appeal this 
conclusion, and it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the 1974 Administrative Decision, the evidence 
of record consisted of only service personnel records and 
service treatment records.

Since 1974, considerable evidence has been added to the 
appellant's claims file, including evidence that the 
appellant was diagnosed with PTSD based on his participation 
in a horrific battle while in Vietnam (LZ Jamie), which 
occurred less than two months before he officially went AWOL; 
as well as descriptions of the battle, and several medical 
opinions addressing the appellant's current psychiatric 
impairment.  In one opinion, Dr. Meltzer stated that 
following the battle at LZ Jamie, the appellant really 
panicked and lost his ability to fight or to think in a 
rationale manner.

Testimony was also provided at a hearing before the Board by 
both the appellant and a fellow Vietnam Veteran in an effort 
to show that compelling reasons existed that justified the 
appellant going AWOL; and it is noted that compelling 
circumstances can provide an affirmative defense to a charge 
of being AWOL for more than 180 days.  See 38 C.F.R. 
§ 3.12(c)(6).  The testimony also argued that while the 
appellant was AWOL for more than 180 days it should not be 
considered willful and persistent misconduct because of the 
psychiatric impact the battle at LZ Jamie had on the 
appellant.  

The evidence that has been submitted since 1974 is new in 
that it had not been previously considered.  Additionally, 
this evidence addresses why the appellant's going AWOL should 
not be considered willful and persistent misconduct and it is 
therefore considered to be material.  It is noted that for 
the limited purpose of reopening a claim, lay testimony is 
presumed to be credible.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Given that the new evidence credibly 
addresses the reasons for the 1974 decision, it provides a 
reasonable possibility of substantiating the appellant's 
claim.

Accordingly, the appellant's claim is reopened.

II.  Whether the appellant is barred from VA benefits under 
38 U.S.C. § 5303(a)

The facts of this case are as follows.  The appellant served 
in Vietnam during which time he was awarded among other 
decorations, a combat infantry badge for his participation in 
combat operations.  For part of his tour, the appellant was 
stationed at a forward operating base (or fire base) that was 
known as LZ Jamie.  Sometime after midnight on May 12, 1969, 
the North Vietnamese Army (NVA) attacked LZ Jamie, barraging 
the LZ with numerous rocket and mortars while NVA sappers 
disarmed perimeter defenses.  The U.S. forces returned fire 
and detonated claymore mines, but the NVA nevertheless 
breached the perimeter of the base camp; and only after 
approximately seven hours of intense fighting and the use of 
close air support dropping napalm on the perimeter of the 
base camp was the base secured and the enemy repelled.  The 
appellant testified that during the battle he engaged the 
enemy with his M-16 rifle from a bunker inside the perimeter 
of the base; and he stated that an explosion near his 
position caused him to lose hearing in one ear.  The 
appellant also recalled that two people had been stationed in 
a forward listening post outside the camp fences, and he 
vividly recalled hearing them on the radio during the battle 
begging to be allowed into the camp perimeter, but being told 
to hold their position.

The appellant described the carnage the morning after the 
attack as overwhelming, with numerous bodies scattered about 
the camp accompanied by the smell of burning flesh.  The 
appellant recalled being ordered to leave the camp site to 
collect the bodies of the dead NVA soldiers and to shoot any 
that were trying to escape into the jungle.  Records show 
that dozens of NVA soldiers were killed in this battle with 
some reports suggesting that more than 100 were killed (the 
official report stated that that 53 enemy soldiers had 
penetrated the protective wire and all were eventually 
killed, but there is no indication how many enemy soldiers 
were killed outside the protective wire; the official report 
also states that 7 U.S. soldiers were killed and at least 41 
were wounded).  The appellant recalled that a bulldozer was 
flown in to dig a mass grave for the enemy soldiers, and he 
stated that the images of the trench of dead bodies haunt him 
to this day.  It is noted that another Veteran who 
participated in the battle and was awarded a bronze star with 
"V" device for his valorous actions during that battle also 
indicated that he would never forget the horror of that pit 
of bodies.  The appellant stated that they also found the two 
soldiers who had been stationed at the listening post alive, 
but they were covered in debris, burned by Napalm, and 
wounded by shrapnel.
 
The appellant explained in a letter written at the time he 
was being discharged in 1973 that he was extremely shaken 
after the all night battle at LZ Jamie; he stated that he 
attempted to receive medical attention for his hearing 
problems (after the close-by explosion left him without 
hearing in one ear), but was told to by his commanding 
officer to man the listening post that night, and was 
threatened with a court martial if he did not comply.  The 
appellant testified that he lost touch with reality at that 
point; and that he began walking around the camp like a 
zombie.  The appellant reports that he was so scared (between 
the battle the night before, not being able to hear anything, 
and being told to man a forward listening post that night) 
that he simply abandoned camp; and he asserts that he went 
AWOL at that point.

Service personnel records do not show that the appellant was 
AWOL in the immediate aftermath of the battle; rather, they 
show that he went AWOL just more than 40 days after the 
battle.  However, this discrepancy was addressed at the 
appellant's hearing by his friend who had been stationed in 
Vietnam at a similar forward operating base.  The friend 
explained that it was easy to get in and out of a fire base 
as people were coming and going all the time and the clerks 
for units were typically at camps many miles to the rear.  As 
such, the friend believed that it would have been easy to get 
on a helicopter out of LZ Jamie and not to be missed for 
several weeks.  As such, it appears to be the appellant's 
contention that he was actually AWOL for a period longer than 
is reflected in the official records.   

In any case, it is undisputed that the appellant was AWOL for 
a period of more than 1500 days, before being eventually 
arrested and given a discharge from service under conditions 
other than honorable.  

Regulations generally provide that pension, compensation, or 
dependency and indemnity compensation is not payable unless 
the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C. 101(2); 38 C.F.R. § 3.12(a).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  Particularly, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions: 

(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; 

(2) By reason of the sentence of a general court-martial; 

(3) Resignation by an officer for the good of the service; 

(4) As a deserter; 

(5) As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; or 

(6) By reason of a discharge under other than honorable 
conditions issued as a result of being AWOL for a continuous 
period of at least 180 days.  However, this bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
In determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence, the length and 
character of service exclusive of the period of prolonged 
AWOL and the reasons for going AWOL should be considered.  
38 C.F.R. § 3.12(c)

The appellant acknowledges that he was given a discharge 
under other than honorable conditions; but argues that the 
character of his discharge should not serve as a bar to VA 
benefits.  He believes that compelling circumstances existed 
that justified his going AWOL for a period exceeding 180 
days.

At his hearing and in the various statements he submitted 
from doctors and other Veterans, the appellant has 
essentially argued that 38 C.F.R. § 3.12 (c) (6) should not 
bar his entitlement to VA benefits because his participation 
in the battle at LZ Jamie in Vietnam devastated him to such a 
degree that it left him unable to fight any longer, and that 
the psychiatric damage inflicted by this battle and its 
aftermath provided a compelling circumstance for going AWOL.  
Therefore, his discharge from service under other than 
honorable conditions should not serve as a bar to VA 
benefits.  

The Board does not doubt the appellant's accounts of the 
battle that occurred at LZ Jamie; as the horrific nature of 
the battle and its aftermath is plainly evident from the 
evidence of record.  However, the appellant's contentions 
appear directed at showing that compelling circumstances 
existed to justify his going AWOL in excess of 180 days, and 
that 38 C.F.R. § 3.12(c) should therefore not apply to bar 
him from receiving VA benefits.  This fails to account, 
however, for the provisions of 38 C.F.R. § 3.12(d)(1), which 
considers discharges to have been issued under dishonorable 
conditions when the service member accepts an undesirable 
discharge to escape trial by general court martial.  This may 
be overcome only if it is found the appellant was insane at 
the time of committing the offense causing such discharge.  
38 C.F.R. § 3.12(b).  

[It is observed that in its October 2001 Administrative 
Decision on appeal, in addition to concluding the appellant's 
discharge served to bar entitlement to VA benefits because he 
was AWOL in excess of 180 days without compelling 
circumstances, the RO also found the appellant's discharge 
was issued under dishonorable conditions because he accepted 
an undesirable discharge to escape trial by general court 
martial.  Thus, while it may well be there were compelling 
circumstances to justify a period of AWOL in excess of 180 
days, absent a showing of insanity, a bar to VA benefits 
would still exist given the appellant's acceptance of an 
undesirable discharge to escape trial by court martial.]  

In this regard, service personnel records include the 
appellant's 1973 written request for discharge while he was 
pending trial, his acknowledgment of the consequences of an 
undesirable discharge if his request was approved (as 
witnessed by counsel with whom he consulted), and the 
commanding general's written action approving the appellant's 
request, and ordering he be furnished an undesirable 
discharge.  

Given the nature of this discharge, whether there were 
compelling circumstances to warrant the appellant's prolonged 
absence, or indeed whether his behavior constituted willful 
and persistent misconduct need not be settled.  The 
fundamental question is whether the appellant has established 
that he was insane at the time he went AWOL, as to overcome 
his acceptance of an undesirable discharge in these 
circumstances.   

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
(2) who interferes with the peace of society; or (3) who has 
so departed (become antisocial) from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition in the paragraph above.  38 C.F.R. § 3.354(b).  
Notably, mental illness is not identical to insanity.  Beck 
v. West, 13 Vet. App. 535, 539 (2000).  In addition, the 
Court has held that the insanity need only exist at the time 
of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).  There still must be 
competent evidence, though, establishing the appellant was 
insane at the time of the offenses in question leading to the 
other than honorable discharge.  Zang v. Brown, 8 Vet. App. 
246, 254 (1995).  Furthermore, "a determination of whether a 
person is insane is in effect a determination of whether that 
person's actions were intentional and thus the result of 
willful misconduct."  Id. at 254.  Additionally, the burden 
is on the appellant to submit competent medical evidence that 
he was insane at the time of his offenses.  Stringham v. 
Brown, 8 Vet. App. 445, 449 (1995).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was noted insanity 
is to be interpreted in light of the commonly accepted 
meaning of the term, in order to be consistent with the 
meaning it may be assumed Congress intended in enacting the 
relevant statute.  The General Counsel opinion cited to 
Black's Law Dictionary, Webster's Third New International 
Dictionary and Dorland's Illustrated Medical Dictionary, 
noting meanings that included conduct which deviates severely 
from the social norm, mental functioning sufficiently 
impaired as to interfere grossly with the capacity to meet 
the ordinary demands of life, and encompassing a disorder of 
such unsoundness of mind or lack of understanding as prevents 
one from having the mental capacity required by law to enter 
into a particular relationship, status or transaction.  It 
contemplates in effect, an individual rendered incapable of 
managing himself or his affairs, a concept akin to the level 
of incompetency generally supporting appointment of a 
guardian.  VAOPGCPREC 20-97 (May 22, 1997).  

In this case there has been no showing that the appellant was 
insane at the time he went AWOL.  In fact, no argument was 
even advanced suggesting that he was insane at the time he 
went AWOL.

While it is true that the appellant was diagnosed with PTSD 
based on the events that transpired at LZ Jamie, the Board 
finds it probative that no physician has stated that the 
appellant's PTSD during service was of such severity as to 
have rendered him insane at the time he went AWOL; and, as 
noted above, mental illness is not interchangeable with 
insanity; and therefore, the mere diagnosis of PTSD is not 
equivalent to a finding of insanity.  See Beck v. West, 13 
Vet. App. 535, 539 (2000).  

The Board has considered the appellant's testimony that he 
was in a daze/lost touch with reality following the battle, 
and the letter from Dr. Metzler indicating that after the 
battle the appellant may have panicked and lost his ability 
to fight or to think in a rational manner.  However, it is 
clear that the appellant made calculated decisions throughout 
that morning following the battle.  He first sought medical 
treatment for his hearing, he later encountered is superior 
officer and argued with him about being ordered to man the 
forward listening post.  The appellant was threatened with 
court-martial if he did not comply, so he found a way to 
avoid doing what he did not want to do.  Namely, he went to 
the helicopter pad and caught a helicopter off of LZ Jamie.  
(It is also noted that thereafter, assuming the appellant's 
account is accurate, i.e., that he was AWOL from that point 
until his arrest in 1973, it would have been necessary for 
him to provide himself with the ordinary requirements of 
living as the military infrastructure would not have been 
available to him.  That would include obtaining shelter, 
food, personal hygiene and transportation out of Vietnam.  
Obviously things that would require being in touch with 
reality, rational thought processing and in other than a 
zombie state.  Indeed, even if he were able to use the 
military infrastructure while in an AWOL status, he would 
require these skills.  Thus, the adjectives the appellant 
used to described himself after the battle, and the comments 
of Dr. Metzler regarding the appellant's inability to think 
rationally after the battle, are not supported by the facts 
of the case.)  It would be anticipated that anyone would be 
frightened about manning a forward listening post the night 
after a horrific battle in which those who had manned the 
position the night before were badly wounded; however, being 
scared is not tantamount to being insane.  

In any case, the evidence does not show the appellant (1) had 
a more or less prolonged deviation from his normal method of 
behavior; (2) interfered with the peace of society; or (3) 
had so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resided.  38 C.F.R. § 3.354(a).  The record does not show 
that the appellant had been rendered incompetent or was 
incapable of understanding the consequences of his actions in 
service.  While he may, in fact, currently have PTSD, such 
fact does not establish "insanity."  The evidence tends to 
establish that he was not then insane.  

For the foregoing reasons, the Board concludes that the 
appellant was not insane when he went AWOL.  Accordingly, the 
bar to benefits may not be overturned on that basis.  38 
U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354; VAOPGCPREC 
20-97 (May 22, 1997).

As such, because the character of the appellant's discharge 
bars the receipt of VA benefits, in the absence of an upgrade 
of the appellant's discharge, there exits no basis upon which 
the Board may grant the benefit sought.  As such, the 
appellant's petition that 38 U.S.C. § 5303(a) should not 
serve as a bar to VA benefits is denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the present case, required notice was 
provided by a letter dated in February 2007.  

Private treatment records have been obtained and no evidence 
has been advanced showing that the appellant has received 
medical treatment through VA.  While the appellant has not 
been provided with a VA examination, no argument was advanced 
even suggesting that the appellant was insane when he went 
AWOL, and therefore the duty to provide an examination is not 
triggered.  Additionally, the appellant testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the appellant in adjudicating this appeal.






	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the 
appellant's claim is reopened.

The character of the appellant's discharge from service is a 
bar to receipt of VA benefits and the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


